NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted April 4, 2018* 
                                 Decided April 4, 2018 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                      
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 17‐2509 
 
CALVETTE BROWN,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 16 C 6295 
ILLINOIS DEPARTMENT OF HUMAN                      
SERVICES,                                        Virginia M. Kendall, 
      Defendant‐Appellee.                        Judge. 

                                       O R D E R 

       Calvette Brown, who is visually impaired, appeals the dismissal of her suit 
against the Illinois Department of Human Services. She contends that the Department 
violated federal employment‐discrimination laws and denied her due process by 
ending a temporary agreement that had allowed her to operate vending facilities at a 
post office. Because Brown cannot sue a state agency under 42 U.S.C. § 1983 and was 
not an employee of the Department, we affirm the judgment of the district court.   
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2509                                                                           Page 2 
 
         
        Brown participated in the Business Enterprise Program for the Blind. The 
program, a venture between the federal government and the states, provides 
self‐employment and educational opportunities for blind people. See 20 U.S.C. § 107. 
The Illinois Department of Human Services administers the program and offers 
participants (called vendors) opportunities to run cafeterias and stock vending 
machines in government buildings. A selection committee from the Department 
assesses applicants who “bid” to run available facilities. 89 ILL. ADMIN. CODE § 650.90. 
Vendors can contest the committee’s decisions, first through the state agency’s hearing 
process and then through arbitration before the United States Department of Education. 
20 U.S.C. § 107d‐1(a), § 107d‐2; 34 C.F.R. § 395.13. Arbitral awards are subject to review 
as a final agency action under the Administrative Procedure Act. 20 U.S.C. § 107d‐2(a); 
5 U.S.C. § 706. 
 
        Brown bid to manage all of the vending services at the post office in Palatine, 
Illinois in 2008. During the bidding process, she managed half of the vending services at 
that location under a temporary agreement with the Department. After the bid 
interviews, Brown was the highest scoring applicant and received a contract to operate 
the whole facility. But another bidder, Marco Gianotti, filed a grievance about the 
bidding process, saying that one of the committee members was biased against him. 
The Department agreed with him and decided to re‐bid the facility. Brown grieved that 
decision. The Department said the Brown could continue to manage half of the post 
office location under her temporary agreement while the grievance was pending.     
         
        A second round of bidding occurred, but Brown lost this time. The Department 
awarded the vending license to Gianotti. Brown amended her still‐pending grievance 
against the Department. She asserted that the members of the second committee were 
biased against her and that the committee lacked the vocational rehabilitation counselor 
required by state regulations, 89 ILL. ADMIN. CODE § 650.90(c). A hearing officer denied 
some of Brown’s grievances and, because others were not ripe, let those remain 
pending. An arbitration panel affirmed the officer’s decision in October 2010.   
         
        Two years after the arbitration panel denied Brown relief, the Department ended 
Brown’s temporary agreement to operate at the Palatine facility. Brown grieved that 
termination and argued again that the Department should not have held a second 
round of bidding. In March 2014, after a hearing officer ruled against her, Brown 
requested arbitration. This time, the arbitration panel issued a favorable decision for 
her. Two of the three arbitrators found that the second bidding process was not 
No. 17‐2509                                                                           Page 3 
 
impartial. They also ruled that the Department should not have cancelled her 
temporary agreement while she had pending grievances. The arbitrators ordered a third 
round of bidding, but did not award her damages for the income she lost after the 
Department ended her temporary agreement.   
         
        Brown did not participate in the third round of bidding; instead she filed this 
short‐lived employment‐discrimination suit against the Illinois Department of Human 
Services. She accused the Department of violating the Equal Pay Act, 29 U.S.C. § 206(d), 
the Americans with Disabilities Act, 42 U.S.C. § 12101, Title VII of the Civil Rights Act 
of 1964, 42 U.S.C. § 2000e, and Title IX of the Education Amendments of 1972, 20 U.S.C. 
§ 1681(a), denying her right to due process, and breaching her contract. She also 
challenged as inadequate the arbitral award that followed her challenge to the 
rescission of her temporary agreement to operate part of the Palatine facility. The judge 
dismissed her complaint for lack of standing, citing her failure to participate in the third 
round of bidding. The court alternatively ruled that she did not state a claim against the 
Department under any of the federal employment‐discrimination statutes that she 
relied on because she did not allege that she was an employee. And her constitutional 
claim for denial of due process failed because state agencies are not suable persons 
under 42 U.S.C. § 1983. The court then exercised its discretion to dismiss the 
supplemental state‐law claim for breach of contract. (The judge did not address Brown’s 
contention that the arbitral award was inadequate. But Brown does not develop on 
appeal any claim under the Administrative Procedures Act that the award was 
arbitrary, so we need not discuss that claim further.) 
         
        We begin by assessing whether Brown has standing to sue and conclude that she 
does. The Department argues that Brown cannot show an injury from the third round of 
bidding because she did not participate in it, and therefore she lacks Article III standing. 
See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). But the Department mistakenly 
assumes that Brown is challenging only the third round of bidding. Brown also 
challenges as unlawful the Department’s decisions to end her temporary agreement and 
prevent her from operating the Palatine facility. She contends that these decisions 
violated employment‐discrimination laws, diminished her income, and caused her 
other injuries. These redressable injuries arise from the allegedly unlawful termination 
of her temporary contract and thus supply standing to sue. See id.   
         
        But standing to sue is as far as Brown gets. Brown does not allege that she was an 
employee or prospective employee of the Department. An employment relationship is 
required under each of the familiar anti‐discrimination statutes that she invokes for 
No. 17‐2509                                                                              Page 4 
 
employment discrimination. See Bluestein v. Cent. Wis. Anesthesiology, S.C., 769 F.3d 944, 
951 (7th Cir. 2014) (requiring employment relationship to state claim under ADA and 
Title VII); Tamayo v. Blagojevich, 526 F.3d 1074, 1085 (7th Cir. 2008) (same for Equal Pay 
Act). Brown responds that she is an employee because the introductory text of the 
relevant statute discusses providing “employment” to people who are blind, see 20 
U.S.C. § 107(a). But Brown is not employed by the Department; she is self‐employed. 
The service agreement that she relies upon to state her claim expressly describes the 
vendors as “self‐employed.” See also Del. Depʹt of Health & Soc. Servs., 772 F.2d 1123, 
1127 (3d Cir. 1985) (vendors are “third party beneficiaries of agreements between the 
participating states and the federal government”). Because the Department did not 
employ her, Brown failed to state a claim that the Department violated these federal 
anti‐discrimination laws.   
        
       The same conclusion is true for Brown’s claim under Title IX. We construe that 
claim, like her others, as one of employment discrimination because she contends only 
that that the Department prevented her from “progressing financially” based on her 
sex. But Brown has not argued, as she must to move forward on this claim, that the 
blind‐vendor program is covered under Title IX, see 20 U.S.C. §§ 1681, 1687. She must 
also persuade us to overturn our precedent that all employment‐discrimination claims 
must be brought under Title VII. See Waid v. Merrill Area Pub. Sch., 91 F.3d 857 (7th Cir. 
1996), abrogated on other grounds by Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246 
(2009). Again she has not attempted this. But these impediments to the side, Brown 
cannot maintain a claim for employment discrimination under Title IX for the same 
reason her other claims fail—because she is not an employee of the Department.   
        
       Brown’s due‐process claim is also meritless. Brown can sue persons for 
constitutional violations under 42 U.S.C. § 1983, but state agencies are not “persons” 
under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore she 
cannot bring a § 1983 claim against the only defendant, the Illinois Department of 
Human Services. See id. 
        
       We have considered Brown’s remaining arguments, and none has merit. The 
judgment is AFFIRMED.